[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
COOLEY LLPATTN: IP Docketing Department1299 Pennsylvania Avenue, NWSuite 700Washington, DC 20004																 
In re Application of						:
AMUSAN							:	DECISION ON PETITION
Serial No.: 16/810,296					:	UNDER 37 CFR § 1.59(b)
Filed: March 5, 2020						:
Attorney Docket No: AGGE-067/00US 314241-2117	:
 
This is in response to the petition under 37 CFR § 1.59(b), filed July 14, 2021, to expunge information from the above identified application. This application has not yet been allowed.  

Petitioner requests expungement of the information submitted in the subject application on July 14, 2021, in response to an Office action mailed April 14, 2021. Petitioner states either: (A) that the information contains trade secret material, proprietary material and/or material that is subject to a protective order which has not been made public; or (B) that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted, and the information has not otherwise been made public. The petition fee set forth in 37 CFR § 1.17(g) has been paid.

This is an examined application which is currently under non-final rejection. Thus, the decision on the petition is DISMISSED because prosecution on the merits is not closed. As stated in MPEP § 724, upon allowance or other action closing prosecution in an application, petition may be made for expungement of information. The information cannot be expunged at this time. Petitioner may resubmit the petition subsequent to allowance of the application or mailing of an Ex parte Quayle action or a Notice of Abandonment, in the application. No additional petition fee will be required at that time.

Should there be any questions about this decision, please contact Scarlett Y. Goon by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.

/SCARLETT Y GOON/Quality Assurance Specialist 
Technology Center 1600